NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          SEP 09 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

KENNETH HIBBLER,                                 No. 13-16552

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00067-LRH-
                                                 VPC
 v.

JULIE REXWINKEL; et al.,                         MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Former Nevada state prisoner Kenneth Hibbler appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

retaliation and deliberate indifference to his serious medical needs. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discovery rulings, Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002), and we

affirm.

      The district court did not abuse its discretion in partially denying Hibbler’s

motion for the Inspector General’s report because Hibbler did not demonstrate

“actual and substantial prejudice,” where the record showed that this report did not

exist. Id. at 751 (citation and internal quotation marks omitted) (explaining a

district court’s broad discretion to permit or deny discovery). Moreover, the

district court ordered production of, and Rexwinkle produced, a copy of an

incident report, which did exist.

      The district court did not abuse its discretion in denying Hibbler’s motion

for a final discovery extension because Hibbler failed to demonstrate good cause.

See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607, 609 (9th Cir. 1992)

(setting forth standard of review and “good cause” requirement to modify a

scheduling order). Additionally, Hibbler failed to show what material facts would

have been discovered that would have precluded summary judgment. See Klingele

v. Eikenberry, 849 F.2d 409, 412 (9th Cir. 1988) (“The burden is on the

nonmoving party . . . to show what material facts would be discovered that would

preclude summary judgment.”).

      We reject Hibbler’s contentions regarding the district court’s alleged bias


                                          2                                       13-16552
and prejudice.

      We do not consider Hibbler’s arguments relating to his deliberate

indifference claim because Hibbler does not challenge the basis for the district

court’s dismissal of his deliberate indifference claim. See Padgett v. Wright, 587
F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      We do not consider Hibbler’s arguments as to why he did not properly

exhaust his retaliation claims because they were raised for the first time in his reply

brief. See id. Moreover, Hibbler concedes that he did not file second level

grievances.

      We do not consider any arguments and allegations raised for the first time on

appeal. See id.

      Appellees’ motion to strike, filed on July 30, 2015, is denied.

      Hibbler’s request, filed on August 10, 2015, is denied.

      AFFIRMED.




                                           3                                    13-16552